Citation Nr: 0405758	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer, which is claimed secondary to Agent Orange 
exposure.  

2.  Entitlement to service connection for adjustment 
disorder, which is claimed secondary to residuals of prostate 
cancer.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active service from June 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The case is before the VA RO in Fort Harrison, 
Montana.  


FINDINGS OF FACT

1.  The veteran did not have "Service in the Republic of 
Vietnam" and the provisions for presumptive service 
connection based on herbicide exposure are not applicable in 
this case.  

2.  Prostate cancer is not show during active service or 
until many years after separation and the competent medical 
evidence does not relate post-service development of prostate 
cancer to any incident or event of active service.  

3.  A chronic psychiatric disorder is not shown during active 
service or during the initial post-service year, and the 
competent medical evidence relates the veteran's post-service 
adjustment disorder with depression and anxious mood to his 
nonservice-connected residuals of prostate cancer and 
alcoholism.  


CONCLUSIONS OF LAW

1.  Residuals of prostate cancer, which is claimed secondary 
to Agent Orange exposure, was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2003).  

2.  Adjustment disorder, which is claimed secondary to 
residuals of prostate cancer, was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held in 
Pelegrini that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the notified the veteran of the VCAA in an 
August 2001 letter prior to the initial adjudication.  
Although the VCAA notice letter that was provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her or his 
claim.  After the veteran filed his claim and prior to the 
initial decision by the agency of original jurisdiction, the 
veteran was specifically notified by the August 2001 letter 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  He was 
advised of the evidence needed to substantiate his claim, of 
the evidence he needed to submit and the evidence received to 
support his claim.  He was advised that based on information 
to be furnished by him regarding exploratory surgery of his 
stomach, the RO would attempt to request the medical records.  
In addition, the RO wrote to the veteran in July 2003 again 
stating what the evidence must show and asking the veteran to 
please let the RO know if there was any other evidence or 
information that he thought would support his claim.

Although the veteran was not specifically notified to submit 
any evidence in his possession that pertains to the claim 
this did not result in prejudicial error in this case.  
38 C.F.R. § 3.159(b) (2003).  The veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the July 2002 rating decision 
and a March 2003 Statement of the Case.  He has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  In the July 2002 
rating decision and the March 2003 statement of the case, the 
RO notified veteran the reason why he was not entitled to 
service connection for the claimed disabilities based on his 
service offshore the Republic of Vietnam.  The statement of 
the case fully provided the laws and regulations pertaining 
to direct, presumptive and secondary service connection, and 
it included a detailed explanation as to why he did not meet 
the requirements for presumptive service connection for 
residuals of prostate cancer under 38 C.F.R. § 3.307 (a) and 
for a psychiatric disorder secondary to prostate cancer under 
38 C.F.R. § 3.310 and under the remaining applicable laws and 
regulations based on the evidence of record.  The Board 
concludes that VA has met its duty to notify the veteran in 
this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 
(c), (d) (2003).  In this case, the RO obtained the veteran's 
complete service medical records and his service personnel 
records as well as all available post-service VA and private 
medical records.  The veteran does not contend and the 
evidence does not indicate that there is additional relevant 
post-service medical evidence that has not been obtained.  
The medical evidence already of record also includes 
competent medical evidence regarding the etiology of the 
claimed disabilities.  Consequently, no further development 
is necessary for resolution of the claim for service 
connection.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Service connection

The veteran contends that he developed prostate cancer and 
subsequently an adjustment disorder as a result of his 
service, specifically due to his exposure to Agent Orange in 
Vietnam.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. 
§ 3.313(a) (2003).  

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to AO.  Brock v. Brown, 
10 Vet. App. 155 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service personnel records show he was assigned 
to the U.S.S. Tappahannock (AO-43) beginning on March 5, 
1969.  He performed duties as a marine mechanic.  The service 
personnel records show that he was authorized to wear the 
Vietnam Service Medal for services aboard that ship from May 
1969 to August 25, 1969, while stationed in the waters 
offshore of the Republic of Vietnam.  The service personnel 
records do not show that the conditions of his service 
involved duty or visitation in the Republic of Vietnam.  In 
fact, in his May 2002 statement the veteran stated that while 
he served in the waters 20 miles offshore of Vietnam, he 
never set foot in Vietnam.  

In this case, the evidence shows that the presumption in 
favor of service connection for prostate cancer based on 
exposure to herbicides is not applicable in this case.  
Although prostate cancer is one of the presumptive diseases 
listed at § 3.309(e), the evidence must also demonstrate that 
the veteran had "Service in the Republic of Vietnam" in 
order for the presumption to apply.  38 C.F.R. 
§§ 3.307(a)(6), 3.13(a).  
Therefore, without evidence that the veteran was ever present 
in the Republic of Vietnam or that he ever came nearer to 
Vietnam than offshore in a deep water vessel, exposure to 
Agent Orange cannot be presumed, and the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not pertain to 
this appeal.  See also McCartt v. West, 12 Vet. App. 164, 168 
(1999) (both service in the Republic of Vietnam and diagnosis 
of one of the listed diseases pursuant to 38 C.F.R. § 
3.309(e) are required to establish entitlement to the 
presumption of exposure to herbicide agent in service).  

The next question is whether service connection for residuals 
of prostate cancer is warranted on another basis.  

In this case, the service medical records do not show 
treatment for or a diagnosis of prostate cancer.  The April 
1970 service medical separation examination report does not 
include a finding or diagnosis of prostate cancer.  In fact, 
the veteran does not contend that he had been diagnosed with 
prostate cancer during active service.  

The Board finds that the veteran was not diagnosed with a 
presumptive disease during his initial post-service year 
based upon 38 C.F.R. § 3.309(a).  The Board notes that a 
malignant tumor is a presumptive disease under section 
3.309(a).  However, the veteran does not contend and the 
medical evidence does not show that he had been diagnosed 
with prostate cancer during his initial post-service year.  
Consequently, a presumption in favor of service connection 
for chronic disease manifest during the initial post-service 
year is not for application.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

During VA outpatient in July 2000 physical examination 
revealed mild-to moderate benign prostatic hypertrophy with a 
nodule at the right lobe.  The medical evidence in this case 
shows that subsequent diagnostic testing, which included a 
transrectal ultrasound with biopsy, revealed adenocarcinoma 
of the prostate in September 2000.  Thus, the veteran was 
initially diagnosed with prostate cancer in September 2000, 
more than 30 years after his military service.  

The remaining VA and private medical evidence shows that the 
veteran has had no recurrence of the prostate cancer.  The 
evidence shows he recovered well from his surgery and his 
residual problems consist of erectile dysfunction and 
problems with stress urinary incontinence.  During the 
January 2002 VA compensation examination the VA physician 
noted the history of the diagnosis of prostate cancer and the 
subsequent surgery.  The VA physician concluded that since 
the surgery the veteran had some urinary incontinence and 
some worsening sexual dysfunction postoperatively, but this 
physician did not relate the post-service development of 
prostate cancer or the post surgical residuals to an incident 
or event of active service.  

In this case, none of the competent medical evidence relates 
the veteran's post-service development of prostate cancer to 
any event in service including any in-service herbicide 
exposure.  

The only evidence linking any of his current symptoms to 
active service consist of statements from the veteran.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons, the Board finds that the veteran did not 
have "Service in the Republic of Vietnam" and the 
provisions for presumptive service connection based on 
herbicide exposure are not applicable in this case.  The 
Board also finds that prostate cancer is not show during 
active service or until many years after separation and the 
competent medical evidence does not relate post-service 
development of prostate cancer to any incident or event of 
active service.  

Given that a prostate cancer was not demonstrated during 
service, that continuity regarding such a disability has not 
been demonstrated since military service, and that there is 
no medical evidence or opinion linking the veteran's prostate 
cancer to the veteran's service to include exposure to Agent 
Orange, the Board concludes that the preponderance of such 
evidence is against entitlement to service connection for 
prostate cancer.  See  Gilbert, 1 Vet. App. 49.  The claim is 
denied.

Adjustment Disorder

The veteran seeks service connection for adjustment disorder, 
which he claims as chronic depression.  He contends that his 
current psychiatric problems are proximately due to or the 
result of the development of prostate cancer.  He argues 
that, since his psychiatric disorder is due to service-
connected residuals of prostate cancer incurred as a result 
of Agent Orange exposure during his military service, service 
connection is warranted for this secondary disability.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2003).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Initially, the Board notes that service connection is not 
warranted on a secondary basis.  The Board has already 
determined that entitlement to service connection for 
residuals of prostate cancer is not warranted.  Consequently, 
service connection for adjustment disorder is not warranted 
on a secondary basis.  38 C.F.R. § 3.310.

The next question is whether service connection for the 
claimed psychiatric disorder is warranted on another basis.  

The service medical records show the veteran reported a 
history of depression or excessive worry in his September 
1969 Report of Medical History, which was performed for 
radiation pre-placement & submarine duty.  During the medical 
examination at that time a psychiatric examination was 
normal.  

Beginning in October 1969 the veteran was seen on several 
occasions for insomnia and nervousness.  The veteran reported 
that he had had a history of these symptoms.  The examiner 
prescribed medication.  When seen in late February 1970 the 
examiner recommended a neuropsychiatric consultation.  

The veteran underwent a special neuropsychiatric examination 
on March 5, 1970.  The veteran related a very long history of 
difficulty in effectively handling interpersonal 
relationships.  The psychiatrist noted that the veteran had 
recently been dropped from nuclear power school because of 
his attitude and loss of ability to continue to function in 
the school.  The psychiatrist determined that the veteran 
would be unable to function effectively in any type of 
situation where he would be responsible for another.  The 
impression was chronic, schizoid personality disorder, which 
existed prior to entry into active service.  The psychiatrist 
recommended administrative separation.  

The April 1970 Report of Medical Examination shows that a 
psychiatric examination was normal at that time.  

The evidence in this case does not show that a chronic 
psychiatric disorder, for which service connection is 
available, began or was otherwise aggravated during active 
service.  The diagnosis reported during active service was a 
personality disorder.  The regulations specifically provide 
that personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2003).  Consequently, service connection cannot 
be granted on that basis.  

The post-service evidence does not show a diagnosis of a 
psychosis during the veteran's initial post-service year.  
The veteran does not contend that he had been diagnosed with 
or treated for a psychosis during his initial post-service 
year.  
Consequently, a presumption in favor of service connection 
for chronic disease manifest during the initial post-service 
year is not for application.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The post-service medical evidence showing current diagnoses 
of psychiatric disability consist of a September 2001 
statement from his therapist and the results of VA 
compensation examinations performed in January 2002 and July 
2002.  

In the September 2001 statement his therapist stated that the 
veteran has had depression and that this was greatly 
exacerbated by his prostate cancer and the post surgical 
symptoms pertaining to impotence.  The Board has already 
determined that entitlement to service connection for 
residuals of prostate cancer is not warranted.  Therefore, 
this evidence does not establish entitlement to service 
connection.  

During the January 2002 VA compensation examination the 
examiner reported the veteran's prior history.  He also 
performed a mental status examination.  Based on a review of 
the evidence and the examination the examiner reported that a 
diagnosis of adjustment disorder with mixed emotional 
features was descriptive.  The examiner stated that this 
takes into account that the veteran is attempting to adjust 
to his cancer surgery and is apprehensive about a recurrence 
of his cancer.  The examiner stated that there were symptoms 
of post traumatic stress disorder but this diagnosis should 
be considered only on a rule out basis.  

During the July 2002 VA compensation examination the examiner 
reported the veteran's prior history.  The physician stated 
that the veteran had had depressive symptoms for several 
years, which began at the time of his prostate cancer 
surgery.  The veteran related a long history of alcohol use.  
The assessment was alcohol dependence and adjustment disorder 
with depressed and anxious mood and a lot of somatization 
around the diagnosis of prostate cancer.  The physician 
opined that the veteran appeared to catastrophize the issue 
of his prostate cancer.  The physician stated that the issue 
of compensation was coloring his response and the prior 
experience with his father-in-law's prostate cancer also 
contributed to his concern.  The physician stated that the 
veteran minimized his drinking and that his depressive 
symptoms may be secondary to his alcoholism more than the 
issue of a treated prostate problem.  

Although this medical evidence establishes a current medical 
diagnosis of a psychiatric disorder, this evidence does not 
relate the current disability to active service.  Rather, 
this evidence relates the veteran's current psychiatric 
disability to his nonservice-connected prostate cancer and 
other nonservice-related factors.  
The only evidence linking current psychiatric symptoms to 
active service consist of statements from the veteran.  Since 
the determinative issue in this case is medical in nature and 
requires competent medical evidence, the veteran's 
contentions do not constitute competent medical evidence in 
this case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

For these reasons, the Board finds that a chronic psychiatric 
disorder is not shown during active service or during the 
initial post-service year, and the competent medical evidence 
relates the veteran's post-service adjustment disorder with 
depression and anxious mood to his nonservice-connected 
residuals of prostate cancer and alcoholism.  

The benefit of the doubt is not for application in this case 
and the Board concludes that adjustment disorder, which is 
claimed secondary to residuals of prostate cancer, was not 
incurred or aggravated during active service.  This claim is 
denied.


ORDER

Service connection for residuals of prostate cancer is 
denied.  

Service connection for adjustment disorder with depressed and 
anxious mood is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



